PD-0863-15                           NO.




JOSE VELEZ                                 §          IN THE COURT OF
                                           §
V.                                         §          CRIMINAL APPEALS

STATE OF TEXAS                             §          OF TEXAS             RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS
                 PRO SE   MOTION    FOR   EXTENSION    OF   TIME   TO
                 FILE PETITION FOR DISCRETIONARY REVIEW                     JUL 13 2015
TO THE    HONORABLE COURT OF       CRIMINAL     APPEALS:

                                                       ...
     COMES NOW, petitioner in the above-styled and numbered^ cause and
                                                                        u AbslAcosta,Clerk
respectfully     moves      this    Honorable Court to extend the time for

filing     his   Petition     for Discretionary Review in this cause and

in support he would show as follows:

1. The style and number of this case in the Court of Appeals

is Jose Velez v. State of Texas,               Appeal No.01-14-00544-CR
                                                                      riLbU IN
2. The style and number of this case in the trial (^Jffl-^F^HI^tM-WPEALS
of Texas v. Jose Velez, Cause No. 2013-CR-0307C from theyjl8j7^tlr0'i5
District Court,     Bexar County,Texas.
                                                     Abel Acosta, Cierk
3. Appellant was convicted of the felony offense of murder.
4. Judgment was entered and punishment was assessed at (45) forty-five
years confinement in the Texas Department of Criminal Justice.

5. Conviction was affirmed in the Court of Appeals First District

of Texas at Houston,        on June 4,2015.

6. The deadline for filing petition for discretionary review in this

case is July 4, 2015, or (15) fifteen days from that date(See T.R.A.P.

10.5(b)    )

7. An extension of time of (60) sixty days is sought which would

make the deadline September 19,2015.

8. No prior requests for an extension of time has been made.
9. The facts relied upon to show good cause for the requested
extension are: Petitioner was transferred to the Coffield Unit from

the Connally Unit on         April 29,2015. His lawyers letter addressed
                                          -1-
to his last Unit (Connally) arrived at the Coffield Unit June 29,

2015. The Coffield Unit mailroom notified him then.      Petitioner.. needs

time to hire an attorney and or research the basis for filing a

pro   se petition for discretionary review. Further, having received
notice   on   or about June 29 he has not been afforded enough time

to do anything but file this motion.

  WHEREFORE, PREMISES CONSIDERED, petitioner prays for the relief

requested that the Court extend his time to file his pro se petition

for discretionary review.

                               Respectfully submitted


                               Jose VeleS   #1930040
                               Coffield Unit
                               2661 FM 2054
                               Tennessee COLONY,   Texas 75884




                       CERTIFICATE OF SERVICE

I, Jose Velez #1930040 hereby certifies that a true and correct copy

of this "Pro se Motion Requesting Extension of Time To File Petition
For Discretionary Review" was sent to the Clerk of the Court of
Criminal Appeals of Texas by U.S. mail postage prepaid to: P.O. Box

12308 Capitol Station, Austin, Texas 78701.

Executed on this $ik day of